Exhibit 10.8

 

[g211071lai001.jpg]

 

Ahmet C. Bozer

President

 

CCCA COLA MESRUBAT PioZARLA .1A OANISMANLIK SAN l’e TIC  AS

 

Fahrettin Kerim Gd\ay Cad. No 35

Altunizade 34662 Istanbul, Turkey

 

TEL     +90 216 556  21 18

FAX    +90 216 327  41 77

E·MAIL ahbozer&eur ko com

 

September 11, 2012

 

Mr. Nathan Kalumbu

Nairobi, Kenya

 

Dear Nathan,

 

We are delighted to confirm your new position as President, Eurasia & Africa
Group, job grade 21, with an effective date of January 1, 2013.  You will report
to me.  The information contained in this letter provides details of your new
position.

 

·                  Your principal place of assignment will be Istanbul, Turkey. 
Your employer in Turkey will be Coca-Cola Mesrubat Pazarlama Danismanlik Sanayi
ve Ticaret A.S.

 

·                  Your annual base salary for your new position will be
determined during the normal rewards cycle in February 2013, with any increase
to be effective April 1, 2013.

 

·                  You will continue to be eligible to participate in the annual
Performance Incentive Plan.  Your target annual incentive for 2013 will be 100%
of gross annual salary.

 

·                  Your 2012 annual incentive will be determined at your current
annual incentive target. The actual amount of an incentive award may vary and is
based on individual performance and the financial performance of the Company.
The plan may be modified from time to time.

 

·                  You will continue to be eligible to participate in The
Coca-Cola Company’s Long-Term Incentive program.  Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  You will be eligible to receive equity
awards within guidelines for the job grade assigned to your position and based
upon your personal performance, Company performance, and leadership potential to
add value to the Company in the future.  Currently, the award is delivered 60%
stock options and 40% Performance Share Units. As a discretionary program, the
award timing, frequency, size and distribution between stock options and PSUs
are variable.

 

--------------------------------------------------------------------------------


 

·                  You are expected to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to 4 times your base
salary.  Because this represents an increase from your prior target level, you
will have an additional 2 years, or until December 31, 2016, to meet your
requirement.  You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.

 

·                  You will continue to be eligible for the Company’s Financial
Planning and Counseling program which provides reimbursement of certain
financial planning and counseling services, up to $10,000 annually, subject to
taxes and withholding.

 

·                  You are eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.

 

·                  As a mobile assignee, you will participate in the Global
Mobility Program and be provided the standard benefits of the Global Mobility
Policy.

 

I feel certain that you will find challenge, satisfaction and opportunity in
this new role and as we continue our journey toward the 2020 Vision.  Should you
have any questions about the foregoing, please call Ceree Eberly at
404-676-3336.

 

 

Sincerely,

 

 

 

/s/ Ahmet Bozer

 

 

 

Ahmet Bozer

 

 

cc:

Ceree Eberly

 

Executive Compensation

 

2

--------------------------------------------------------------------------------